Citation Nr: 9935027	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-10 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating action that denied 
claims of service connection for pancreatitis, diabetes, 
hypertension, and a post-traumatic stress disorder (PTSD).  
The veteran appealed the denial of each, but subsequently 
withdrew his appeal as to pancreatitis and diabetes.  (This 
was done at a September 1998 hearing held at the RO.)  
Additionally, the claim of service connection for PTSD was 
subsequently granted by an October 1998 rating decision.  
Consequently, the only issue remaining before the Board is 
entitlement to service connection for hypertension.


FINDING OF FACT

No competent medical evidence has been presented that tends 
to link hypertension to the veteran's military service; no 
competent evidence has been presented to show that 
hypertension was manifest to a compensable degree within one 
year of the veteran's separation from service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  For 
instance, when hypertension is manifested to a compensable 
degree within one year of the claimant's separation from 
active military service, it may be presumed to have been 
incurred in such service.  Id.  

In the veteran's case, his service medical records show 
several blood pressure readings-118/68 at a pre-service 
examination in February 1966, 110/70 in February 1967, 124/70 
in March 1967, and 132/78 in September 1968.  However, no 
diagnosis of hypertension was made.  Indeed, no such 
diagnosis was made until January 1997 when the veteran was 
hospitalized by VA.  A history of increased blood pressures 
was noted and it was reported that he had consistently 
elevated pressures during the hospital admission.  
Hypertension was diagnosed.  Although other records show that 
blood pressure readings were taken in the early 1980's, 
hypertension was not diagnosed.  

What is dispositive in this case is, paradoxically, what the 
evidence does not include.  It does not include any competent 
medical nexus evidence linking hypertension shown in 1997 to 
the veteran's period of military service.  Although the 
veteran has testified that he was seen by a physician in 1969 
for hypertension, the veteran is not competent to say that 
hypertension was definitely diagnosed. As a lay person, the 
veteran is not competent to provide opinions on matters 
pertaining to medical diagnosis, and in the absence of 
competent nexus evidence, or competent evidence of 
manifestations of hypertension to a compensable degree within 
a year of separation from service, his claim cannot properly 
be considered well grounded.  Caluza, supra.  Consequently, 
the veteran is not aided by the presumption of § 3.307.

Where, as here, evidence has not been submitted sufficient to 
make the claim well grounded, the Board does not have 
jurisdiction to act.  Boeck, 6 Vet. App. at 17 (1993).  The 
appeal must therefore be denied.


ORDER

Service connection for hypertension is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

